DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 08/26/2022 has been entered. Claim 3 has been cancelled. Claims 1-2 and 4-11 are pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. Moreover, it is held that guidance as provided by the figures is sufficient to enable public possession of an inventive concept. That is, an enabling picture may be used to reject claims directed to an article to include: anticipating claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.The examiner provides marked-up reproductions of applicable drawings (as needed) to facilitate discussion of the prior art.
Claims 1-2, 4-5, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ueyoko (EP 0392748 A2 – of record), in view of Ueyoko (US 2011/0303336 A1 – of record, hereinafter “336”), in view of Kadota (JP 321506 – of record), in view of at least one of Weissert et al. (US 2007/0125471 A1 – of record), or Smith et al. (US 3,024,828 – of record).
Regarding claim 1, Ueyoko discloses an aircraft radial tire having a plurality of reinforcements including a carcass 7, belt layer 10, cut breaker 14 and cut protector ply 16 – (construed as a belt reinforcing structure). The reinforcements of the belt layer 10 and cut breaker 14 - (both are construed as a main belt structure) are arranged such that the cut breaker 14 - (construed as a first belt layer) has cords which make an angle of 0° - 75° with respect to the tire equator. It being noted, the lower end of the range is preferred dependent on the inclination of the carcass cords, where carcass cord angles of 75° - 80°, the cut breaker angle is set nearly at 0° - (corresponds to a first belt layer having cords arranged at an angle of 5 degrees or less with respect to the mid-circumferential plane); and the belt layer 10 - (construed as another first belt reinforcing structure) has cords which make an angle of 5° or less with respect to the tire equator - (corresponds to a first belt reinforcing structure having cords arranged at an angle of 5 to 30 degrees relative to the centerplane of the tire); and wherein the width of the belt layer 10 is wider than cut breaker 14 – (corresponds to the first belt reinforcing structure is wider than the first belt layer), see FIG. 1 and page 4 lines 55-59.
The tire further includes the use of rubber layer 19 – (construed as a cushion gum layer) disposed between the belt layer 10 and the cut protector ply 16 – (corresponds to a cushion gum layer located radially outward of the main belt and the belt reinforcing structure further comprising a cut protector belt located radially outward of the cushion gum layer).
Ueyoko does not explicitly disclose the tire is a pneumatic tire; nor that the belt layer 10 is a zigzag belt extending in alternation to turnaround points at each lateral edge; nor that the cut protector ply 16 is a geodesic belt, wherein the geodesic belt has a dense amount of reinforcement cords in a crown region, and a less dense amount of cords in the lateral belt edges of the geodesic belt.
336 discloses a pneumatic aircraft tire suitable for balancing the conflicting interest of load capacity and weight; to thereby form an improved aircraft tire, which is capable of meeting high speeds, high loads and with reduced weight. The tire is configured such that a belt package 40 includes a zigzag belt reinforcing structure 70, the zigzag belt reinforcing structure 70 has cords, which make an angle of 5° to 30° relative to the equatorial plane EP – (corresponds to a centerplane) of the tire extending in alternation to turnaround points at each lateral edge 44, 45, see [0028]. 336 further discloses zigzag belt layers are beneficial for eliminating cut belt edges at the outer lateral edge of the belt package which helps improve cornering forces, see [0005]. Updating the tire of Ueyoko with the teachings of 336 would provide a tire with improved cornering forces.
Kadota discloses an aircraft radial tire suitable for prevention of cracks in the groove bottoms in the shoulder portion of the tread, see page 7 para. 4. The tire is configured to have a protective layer 28 – (construed as a cut protector) whose cords 34 have a higher density in the center portion than the shoulder portions of the tread – (corresponds to a dense amount of reinforcement cords in a crown region, and a less dense amount of cords in the lateral belt edges of the belt). Kadota further discloses that even if a large crack is generated in the tread 22 due to a protrusion on the road surface during take-off and landing or taxiing at high speed, the protection layer 28 prevents the tread 22 from reaching the heald layer 26. As a result, the repetition rate due to rehabilitation is improved, and the durability is improved, where the corrugated cords 34 are densely provided on the protective layer 28 at the center in the tire width direction, see page 8 para. 6. Updating the tire of Ueyoko with the teachings of Kadota would provide a tire having a protective layer with enhanced protection for the carcass.
Weissert discloses a tire having at least one ply (belt layer) formed by split end cords applied in a geodesic cord configuration, see [0001]. Whereby, the geodesic configuration creates cords having uniform tension everywhere in the cord and zero shear between any other adjacent cord or layer. And further that the absence of shear in the structure produces many desirable qualities; such as, (1) increased separation resistance, (2) reduced operating temperature, (3) lower rolling resistance, and (4) improved traction due to more latitude in tread compounding, see [0096] - [0097]. Updating the tire of Ueyoko with the teachings of Weissert would provide a tire with reduced weight and operating temperature due having a belt layer with a geodesic configuration.
Smith discloses a pneumatic tire having an interest in wound reinforcements and to tire covers incorporating such reinforcements. Whereby, the tire configuration provides a pneumatic tire having a tread portion capable of high resistance to wear and of improved high-speed running characteristics, see Col 1 lines 11-18. The tire being configured to have band – (construed as a cut protector) have cords which form a geodesic path, see Col 4 lines 35-36; and is configurable to have a dense amount of reinforcement cords in a crown region, and a less dense amount of cords in the lateral belt edges of the geodesic belt, see Fig. 2. Updating the tire of Ueyoko with the teachings of Smith would provide a tire having a protective layer which improves the treads resistance to wear and improves the high speed running of the tire.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the belt layer 10 and cut protector ply 16 of Ueyoko to be a pneumatic tire having a first belt reinforcing structure that is a zigzag belt extending in alternation to turnaround points at each lateral edge as taught by 336; and have the cut protector belt be a geodesic belt as reasonably suggested by Weissert or Smith; and have the cut protector belt have a dense amount of reinforcement cords in a crown region, and a less dense amount of cords in the lateral belt edges of the geodesic belt as reasonably suggested by Kadota or Smith to provide the tire with aforementioned benefits.
Regarding claim 2, modified Ueyoko discloses the belt layer 10 – (construed as the zigzag belt reinforcing structure) is located radially outward of the cut breaker 14 - (construed as a first belt layer), see Ueyoko FIG. 1.
Regarding claims 4-5, 8-10, modified Ueyoko discloses any of the belt layers are formed of nylon, aramid or combinations thereof, see 336 [0037] – (corresponds to the cut protector belt is formed of nylon or aramid cords; the cut protector belt is formed of a merged cord of nylon and aramid or formed of aramid and nylon cords). Additionally, modified Ueyoko discloses an example of usage where two cords of polyamide (aramid) and one nylon cord is used, see [0037] – (corresponds to the main belt is formed of a merged reinforcement cord having a cord construction of 2 aramid reinforcement cords and 1 nylon reinforcement cord).
Claims 1, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yano et al. (US 2005/0194081 A1 – of record), in view of Kadota (JP 321506 – of record), in view of at least one of Weissert et al. (US 2007/0125471 A1 – of record) or Smith et al. (US 3,024,828 – of record).
Regarding claim 1, Yano discloses a pneumatic tire, including the use of a carcass 16 and belt layer 20 – (construed as a belt reinforcing structure).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The belt layer 20 is configured to have a main belt layer 26. And taking a ply as a single layer of cords: The main belt layer 26 is configured to have a first/second belt ply 26A-26B, whose cords are with respect to the tire equator surface CL is set to 2° - 8°– (corresponds to a first belt layer having cords arranged at an angle of 5° or less with respect to the mid-circumferential plane), see FIGS. 1, 3 and [0335]; and a second/third belt plies 26C-26D being zigzag wound, whose cords are with respect to the tire equator surface CL is set to 2° - 8°  – (corresponds to a first zigzag belt reinforcing structure, the first zigzag belt reinforcing structure forming two layers of cords, the cords inclined at 5° to 30° relative to the centerplane of the tire extending in alternation to turnaround points at each lateral edge, wherein the first zigzag belt reinforcing structure is wider than the first belt layer), see FIGS. 1, 3 and [0334]-[0335].
The belt layer 20 is further configured to have a rubber layer 30 – (corresponds to a cushion gum layer) disposed radially outward of the main belt layer 20; and a protective belt layer 22 – (corresponds to a cut protector belt) which is disposed radially outward of the rubber layer 30, see FIGS. 1-3.
Yano does not explicitly disclose the protective belt layer if formable as a geodesic belt layer, wherein the geodesic belt has a dense amount of reinforcement cords in a crown region, and a less dense amount of cords in the lateral belt edges of the geodesic belt.
Kadota discloses an aircraft radial tire suitable for prevention of cracks in the groove bottoms in the shoulder portion of the tread, see page 7 para. 4. The tire is configured to have a protective layer 28 – (construed as a cut protector) whose cords 34 have a higher density in the center portion than the shoulder portions of the tread – (corresponds to a dense amount of reinforcement cords in a crown region, and a less dense amount of cords in the lateral belt edges of the belt). Kadota further discloses that even if a large crack is generated in the tread 22 due to a protrusion on the road surface during take-off and landing or taxiing at high speed, the protection layer 28 prevents the tread 22 from reaching the heald layer 26. As a result, the repetition rate due to rehabilitation is improved, and the durability is improved, where the corrugated cords 34 are densely provided on the protective layer 28 at the center in the tire width direction, see page 8 para. 6. Updating the tire of Ueyoko with the teachings of Kadota would provide a tire having a protective layer with enhanced protection for the carcass.
Weissert discloses a tire having at least one ply (belt layer) formed by split end cords applied in a geodesic cord configuration, see [0001]. Whereby, the geodesic configuration creates cords having uniform tension everywhere in the cord and zero shear between any other adjacent cord or layer. And further that the absence of shear in the structure produces many desirable qualities; such as, (1) increased separation resistance, (2) reduced operating temperature, (3) lower rolling resistance, and (4) improved traction due to more latitude in tread compounding, see [0096]- [0097]. Updating the tire of Ueyoko with the teachings of Weissert would provide a tire with reduced weight and operating temperature due having a belt layer with a geodesic configuration.
Smith discloses a pneumatic tire having an interest in wound reinforcements and to tire covers incorporating such reinforcements. Whereby, the tire configuration provides a pneumatic tire having a tread portion capable of high resistance to wear and of improved high-speed running characteristics, see Col 1 lines 11-18. The tire being configured to have band – (construed as a cut protector) have cords which form a geodesic path, see Col 4 lines 35-36; and is configurable to have a dense amount of reinforcement cords in a crown region, and a less dense amount of cords in the lateral belt edges of the geodesic belt, see Fig. 2. Updating the tire of Ueyoko with the teachings of Smith would provide a tire having a protective layer which improves the treads resistance to wear and improves the high speed running of the tire.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protector belt layer of Ueyoko to have the protector belt layer have a dense amount of reinforcement cords in a crown region, and a less dense amount of cords in the lateral belt edges of the belt as reasonably suggested by Kadota or Smith, and have the protector belt layer be a geodesic belt as reasonably suggested by Weissert or Smith to provide the tire with the aforementioned benefits.
Regarding claim 6, modified Yano further discloses the use of auxiliary belt layer 28 formed of nylon reinforcement cords, wherein the auxiliary belt is located between the rubber layer 30 and the main belt plies 26, see FIGS. 1, 3 and [0265].
Claims 7, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yano et al. (US 2005/0194081 A1 – of record), in view of Kadota (JP 321506 – of record), in view of at least one of Weissert et al. (US 2007/0125471 A1 – of record) or Smith et al. (US 3,024,828 – of record), as applied to claim 1 above, and further in view of Shepherd (US 4,155,394 – of record).
Regarding claims 7, 11, while modified Yano discloses the auxiliary and protective belt layers are formed of nylon/aramid and organic fiber cords respectively; it does not explicitly disclose the auxiliary and protect belt layers are composed of 2 nylon cords and 1 aramid cord.
Shepherd discloses a cord 1 (merged cable) of one aramid cord 2 and two nylon cords 3, see Col. 5 Lines 38-54, for use in a pneumatic rubber tire, see Abstract. Shepherd further discloses such a cabled (merged) cord yields a cord having intermediary elongation at the same load compared to singular uses of nylon or aramid cord, see Col. 4 lines 59-68.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the auxiliary and protector belt layers of Ueyoko to have the claimed composition as reasonably suggested by Shepherd to provide the tire with the aforementioned benefits.
Response to Arguments
Applicant's arguments filed 08/26/2022 have been fully considered but they are not persuasive.
Applicant’s Argument #1
Applicant argues on Pgs. 1-3 that: Kadota and one of Weissert and Smith do not disclose a cut protector belt that is a geodesic belt that has a dense amount of reinforcement cords in a crown region and a less dense amount of cords in the lateral belt edges. And further that Kadota fails to explain a "cut protector belt" that is a "geodesic belt" as recited in claim 1. And further Weissert is silent regarding a "cut protector belt," and accordingly, one that is also a "geodesic belt" as recited in claim 1. And additionally, Smith does not describe a "cut protector belt" that is "a geodesic belt" as recited in claim 1.
Examiner’s Response #1
Examiner respectfully disagrees. Kadota discloses an aircraft radial tire configured to have a protective layer 28 – (construed as a cut protector) whose cords 34 have a higher density in the center portion than the shoulder portions of the tread – (corresponds to a dense amount of reinforcement cords in a crown region, and a less dense amount of cords in the lateral belt edges of the belt). And where its use is beneficial for prevention of cracks in the groove bottoms in the shoulder portion of the tread, see page 7 para. 4.
Weissert discloses a tire having at least one ply (belt layer) formed by split end cords applied in a geodesic cord configuration, see [0001]. Whereby, the geodesic configuration creates a tire with reduced weight and operating temperature due to the belt layer geodesic configuration, see [0096] - [0097].
Thus, one would update Ueyoko’s tire with Kadota’s protective layer/cut protector and provide the protective layer/cut protector as a geodesic oriented belt layer per Weissert. As doing so would provide the benefit of reduction of cracks in the groove bottoms of the shoulder portion of the tread; as well as reduction of the weight/operating temperature of the tire. 
Likewise, for a combination involving Smith where: Smith discloses a pneumatic tire having a tread portion capable of high resistance to wear and of improved high-speed running characteristics, see Col 1 lines 11-18. The tire being configured to have band – (construed as a cut protector) have cords which form a geodesic path, see Col 4 lines 35-36; and is configurable to have a dense amount of reinforcement cords in a crown region, and a less dense amount of cords in the lateral belt edges of the geodesic belt, see Fig. 2. One would update Ueyoko’s tire with the Smith disclosure to provide a tire with improved wear and high-speed running characteristics.
Moreover, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As to applicant’s contention of: “Weissert only generally references a cord configuration of a "ply." Weissert merely defines "ply" to mean "a layer of rubber-coated parallel cords." Further, Weissert does not explain any examples where such a cord configuration is applied to a belt layer”. Thus, concluding that "ply" specifically refers to a "belt layer," or a "cut protector belt," employs hindsight reasoning.
Examiner respectfully disagrees. The terms “ply” and “layer” are extremely well-known in the art, as interchangeably used to denote tire reinforcements portions such as the carcass, belt, breaker, overlay, protection … etc. And as different tire manufactures are their own lexicographers. A prior art “ply” or combination thereof is equivalent under the broadest reasonable interpretation standard to an applicant’s “geodesic belt” when the structure and orientation reasonably fits the claimed structure. Therefore, Weissert is considered a reasonable equivalent to the claimed “geodesic belt”; as its primarily directed towards tire plies having geodesic configurations.
Applicant’s Argument #2
Applicant Argues on Pg. 3 that: Yano only discloses embodiments where the belt plies are either all spirally wound belts or all endless zigzag wound belts. Compare Yano at [253] with id. at [334-35]. This combination of embodiments is improper as the Office does not explain how those embodiments were interchangeable or why the skilled person in the art would have found it obvious to combine the teachings of those embodiments. Thus, Yano fails to describe the "main belt layer" of claim 1.
Examiner’s Response #1
Examiner respectfully disagrees. Yano substantially discloses the claimed main belt structure as discussed in paragraph 18 of the office action. This being not a combination of different embodiments but a reasonable interpretation of Figs. 1, 3 and single embodiment described in [0334] – [0335]. The examiner is unsure why the applicant cited to [0253] as this was not used in the rejection. Moreover, prior art is considered for what it reasonably suggests to include modifying the teachings, where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Yano simply discloses the claimed structure and one would consider the prior art for all reasonably suggested structure.
Applicant’s Argument #3
Applicant Argues on Pg. 4 that: Applicant contention are substantially the same as above in reference to claims 7 and 11.
Examiner’s Response #1
Examiner respectfully disagrees. See discussion above.
The rejections are maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749